DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. 2019/0338601.
In regard to claims 1 and 13, Bailey et al. discloses a casing 33 for a drilling operation, the casing comprising:
a body portion (68 to 136) having a length, a first end 12 and a second end, 16 an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 54 formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end 12 and ends at a second predetermined distance from the second end 16,
wherein the external thread 54 protrudes from the casing about .25 to 2 inches (see paragraph 88 where it states the flute depth is from 1 to 4 inches).
In regard to claims 2 and 14, wherein the external thread comprises a helical thread 54 formed on the outer diameter of the body portion (see fig. 2).
In regard to claims 3 and 15, wherein the external thread 54 is formed at an angle from about 1 to 45 degrees (see paragraph 21).
In regard to claims 5 and 17, wherein the casing comprises a coating  at least partially encapsulating the external thread 54, wherein the coating comprises at least one material selected from the group consisting of polycrystalline diamond particles (see paragraphs 53 and 61-65).
In regard to claim 6, wherein the coating is deposited by physical vapor deposition, chemical vapor deposition, plasma spraying, atomic layer deposition, or combinations thereof (this is considered a product by process limitation and carries little patentable weight in an apparatus claim.  Smith et al. discloses the thread as having the recited material and is therefore deemed to anticipate the structural limitation of the claim).
In regard to claims 8 and 20, the external thread is formed at least 200 feet behind a drill bit (see fig. 6 showing the thread 10b on a drill string behind a drill bit 304).
In regard to claim 9, wherein the casing is suitable for operation in a straight hole or a directional hole.
In regard to claim 11, wherein the external thread 54 is right handed.
In regard to claim 12, wherein the external thread 54 comprises one or more starts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicke 2014/0311756 in view of Smith et al. 2019/0338601.
In regard to claim 1, Dicke discloses a casing 200 (see fig. 2B) for a drilling operation, the casing comprising:
a body portion 210 having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 220 formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end (see fig. 2B). 
Dicke discloses the thread 220 protruding from the casing, but does not specifically disclose the exact distance the threads protrude from the casing.  Smith et al. teaches that it is common and well known in the art to make similar casings with protruding threads that extend within the range recited by the Applicant (see paragraph 88 of Smith et al.).  Therefore it would have been obvious to one of ordinary skill in the art to modify the threads of Dicke to protrude to about 2 inches, as taught by Smith et al.
In regard to claim 2, wherein the external thread 220 comprises a helical thread 220 formed on the outer diameter of the body portion 210.  
In regard to claim 5, wherein the casing comprises a coating at least partially encapsulating the external thread 220, wherein the coating comprises at least one material selected from the group consisting of polycrystalline diamond particles, diamond like carbon (DLC), tungsten carbide, boron nitride, silicon carbide, silicon nitride, and combinations thereof (see paragraph 89).
In regard to claim 6, wherein the coating is deposited by physical vapor deposition (see paragraph 90).
In regard to claim 7, wherein the coating further comprises nano-particles comprising tungsten carbide or diamond (see paragraph 100).
In regard to claim 13. A method of forming a casing for a drilling operation, the method comprising:
providing a body portion 210 having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
forming an external thread 220 on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end.
Dicke discloses the thread 220 protruding from the casing, but does not specifically disclose the exact distance the threads protrude from the casing.  Smith et al. teaches that it is common and well known in the art to make similar casings with protruding threads that extend within the range recited by the Applicant (see paragraph 88 of Smith et al.).  Therefore it would have been obvious to one of ordinary skill in the art to modify the threads of Dicke to protrude to about 2 inches, as taught by Smith et al.
In regard to claim 14, wherein the external thread 220 comprises a helical thread formed on the outer diameter of the body portion 210.
In regard to claim 18, wherein the coating is deposited by physical vapor deposition (see paragraph 90).
In regard to claim 19, wherein the coating further comprises nano particles comprising tungsten carbide or diamond (see paragraph 100).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin 9,869,135 in view of Smith et al. 2019/0338601.
In regard to claim 1, Martin discloses (fig. 14-15) a casing 116 for a drilling operation, the casing comprising:
a body portion having a length, a first end and a second end, an outer diameter, an inner diameter, and a central axis that is common to the outer diameter and the inner diameter; and
an external thread 150’ formed on the outer diameter of the body portion, wherein the external thread starts at a first predetermined distance from the first end and ends at a second predetermined distance from the second end (see fig. 15).
Martin discloses the thread 150’ protruding from the casing, but does not specifically disclose the exact distance the threads protrude from the casing.  Smith et al. teaches that it is common and well known in the art to make similar casings with protruding threads that extend within the range recited by the Applicant (see paragraph 88 of Smith et al.).  Therefore it would have been obvious to one of ordinary skill in the art to modify the threads of Martin to protrude to about 2 inches, as taught by Smith et al.
In regard to claim 10, wherein the casing is carbon fiber reinforced (see col. 9, lines 48-50).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679